..*.. ..




                        OFFICE   OF THE   Al7ORNEY     GENERAL       OF TEXAS
                                             AUSTIN
           GROVER
               SELLERS
           ATTORNEY QENENAL




           Bonorablr   J. 1. MoDoaalU,       Gommirrloarr
           Department of &grloUl two
           Austin,   Toxar
            mar      air;

                                                                                 ttoa    Warrhousrmaa
                                                                                         oa ror rtor-


                      Tour l&tar  ot a ro
            tornry Canoral make8 thr So




                                                                  ottoa   yard   buri-



                                                       0 aboro inquiry  la         Pradioatrd,
                                                       ~~~r~~OOomponyi~            four mqU88t


                                                     hi8   Stak    than i.8




                       It i8     nim    WOll 8@ttlOd  in  thi8  8tat0,  a8 Wd.l     a8 the
           Unitad Statics, that tha bU8iIM88          Of  wwohou8onW,      baFag Of l
           publ$a~nature,     ir     rubjeot  to rrgulatlon    and oontrol.     BxPortrr8'
           8nd Bad#r8'    Compr.88 and '19aMhOUrr 06..          te %r@inrr      (-.      of
           App.) &,5~
                    8,W.     (2d) 563; Vo ft Vr .Bo k w Yo Via g a n4 8to r l 069
           119 pa (za) 586;~orar v. Oantrol Warahouar Go. at al 10Y 84+.::~                      1.
           657, 54 A&RI       3078 Ha8h 7. Pam, 80 X9. 539,. 44 Am. R*P. 49of
Homrabla      r.    S.    YoDoaald,        pa&r 2


Muan   v. 8ktr
            of f11illO18 94 U. 8. 1131 27 IhiJw                           ti8i   bW,
9Mr 67 Corpur ark   449e
              la 67 Gorpur Jurir-451,                  f15,   the fOlhWili&   (UNI’d
Ml.    18 8tihdt

              “A pub110 warrhourrarm,           by vlrta8 er hI8 duty
       to   thr    publlo,       80 lOn# a8 ho OOntillU88 a# 8UQh, a8
       a ~onanl rule,             oannot refu8@ to ruorlrr (OOd8 Of
       the al888         uhloh    ha i8 lathorimd   co MO@IVOand
       rtorr..,”

              la    Gray t.      Wardioaw
                                  Central        00. rt al.,    106 8. 1.
657, 54 A. L. ll. 307, thr qurrtloa       before thr 8upnma Oourt          or
North OerOlIIW wa8 uhrthrr     Oarteln WarehOUr           hd the r&ht
to r0fiph-a a perron to be a araber or tha          giert0n board or
Traila bdoru thry would prrmlt     him to buy tob8oeo oa tha flood
0r thr rrproho\ur.   b  W#WOriIt&    thl8     ,aU88tiOE, th@ 0-t      4189
oa88rd at lragth thr dutIr8     owrd thr pub110 by a public          war@-
hOU84Mn.    On. pa&r 658 tha oourt     8tit.d     tha iollowi~~




              mr l0al-t          fa?tha?     8trt*8:
Ronoroblo     J.    6.     MoDonald,        po6o 3



               *Thor0 18 a0 prlnoIplo  more Importsot     t~tbo
       pub110 wolfaro    than to prorave     to ovary lndltldual,
       howotrrhuablo, tho right that        In doolIn    with   ub-
       110 UtilitiO8    and bU8ior8808   ‘a?foOtOd With &ubPi0
       988’ thoro oaa bo ao dlrorlmhation        realart   ray Ia-
       diridual    in ngard to oaiforrity or charger a04 ia-.
       partial    tra8tnant.a (Pwa 662)
               *It   is not ne018sar'f    that'thoro     rha11 bo rtat-
       UtorY~roxulatlons.         but it lr rrsantial        that   t&are
       8hOll not       be rogulation8    by thoeo oporatlng publfo
       UtilitiO8      Or bU8inoI38 laifootod      bY tho wbllo        080’
       whloh will       wrcait  dl8orlnlnotlon.      afialmnt anyone.
       ?hoao roquinSoot8          or8 bored upon tho priaoiplo
        ‘sIltI     $OpUii SUpSOUL 08% 10x*$ that 18, that tho
         ubllo wolfaro       1s tho b16hsotlaw.g          (Eflph818    oum)
       PPee      6631

             In laeh 1. Pa'sgo, 80, Ky. 539,                           44 Aa. Rap. 490,             tho
duty   impoar   upon a public wanhou8orMn                              Y88 thu8 8tOtod:

              Whoa        a narohouao.xm             for       tho pubUo         aalo     and
       purOha8a Of tOb8000 undortakor                          to 8Ou  at aPOtiOn,
       and to #Onduet tho bU8inO88 of                          a Dab110 wanhouro-

                         i?i        :,;;%8278;~0~~
                                    ro      8th.           o     o
                   ~BD@Q to         him,”     (4h88L                 0~8)

             by #urn           V,    Skk    Of ntii8,                  91 v1.6.    ll),     it     =8~    iit-
alrrtodt~hatnrrhourrwn   had the r&ht to doal and trada a8 they
881 fit with thorn who apolIo  to thorn for 8toraCo, but It n8
hrld by Walk, 0. J., that
              “Propart              door booomo olotki8d with                i pub110 Inn-
       tOl’O8t wh8n U8.4              In a 8ayIwr to aOk it                  Of gob118
       o0n8O~~Onoo and               lrfO0t tho
       thonforo,          OM        drvotod hi8 proport
       uhloh tha pub110 b88 w iatonrt,
       want8  to thr pub110 an Intarrrt IJI that war aa
       mat #ubmIt to bo eontrollo4   by thr public for tho
       oamoa 6OOd, to thr @XHnt Of tho intrM8t     ho ha8
       thur omatad.a   (Pago 126)

             .In Port of Saattlr               to INCat@, 12l               P.    (3) 951,         9531
Ii *ai    hold     by the       sgprdso     4ottrt     oi       Wa $ d P g to athat l            publio
                                                                                                                 .I
                                                                                                                 .;.


                                                                                            __




            Honorablo           J.        I,     MoDonald,       pa&o 4



            warohOu8oaa~                  aaanot rafuro  to roooiro @odr               of        the     010~8         ho
            lr aathorisod                  to ~rooo:l~oand rtoro.
                         In tlow of the iorogoIug   luthorltior,      it I8 the opln-
            Ion ‘of thlr   dapartmoat thst  a duly llooluod      ootton warohouoo-
            man who I8 aloo a pub110 wilghor      oaanot. plaoo aa a oondltloa
            or 8tOlVi60 ,$a a warehouse that a por8on w8t do hi8 WOIghIng
            and ootton ferd     bunIno88with him, but murlt       ooopt all  goods,
            whloh ho I8 authorized    to roorlro   and rtoro,     tondorod to him
            wlthout   disoriaination.

                                We,            thoroforo,    anrwsr       the above-rtatod             question         in
            the       ao&lro.



                                                                              ATTCRNXY GXNBRAL OF TItXiS

                                                                              BY        (4
                                                                                                 Jno.     C.     Xnorpp
                                                                                                               Aa818tant

    ,       JCK:JCP:ZD
            APmovm            NOP 2,'19k4
        .
            (8)       QZ108          6.        Adiloy        _
.           FIRST A86IST4NT                      AT'lQRNXY GENBRAL




                  .